Citation Nr: 0810074	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  02-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to exposure to herbicides. 

2.  Entitlement to service connection for nerve damage in the 
hands and wrists, to include as secondary to exposure to 
herbicides.

(The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to exposure to herbicides and service connection for 
porphyria cutanea tarda, to include as secondary to exposure 
to herbicides are addressed under separate cover.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had honorable service from January 1971 to 
October 1973.  His period of service from October 1973 to 
June 1974 was under conditions other than honorable.

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2007) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In this case, the veteran was issued a letter in August 2004 
which in part addressed whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for hepatitis C.  However, the Board notes that 
the veteran's hepatitis C claim was originally denied in a 
November 2000 rating decision and the veteran subsequently 
timely perfected his appeal of the issue.  Thus, the issue 
before the Board is entitlement to service connection for 
hepatitis C rather than whether new and material evidence has 
been received to reopen the claim.  

The issue of service connection for nerve damage in the hands 
and wrists, to include as secondary to exposure to 
herbicides, has also been appealed but the veteran has not 
been provided any VCAA notice.  

As the veteran has not been provided a proper notice letter 
regarding VCAA and its applicability to his appeal, on remand 
such a letter must be issued.  Also, on remand proper notice 
is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran about disability ratings 
and effective dates for the award of benefits, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Such notice must be provided prior to the adjudication 
of the issues on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006).  It is the RO that must insure 
compliance with the notice provisions in the first instance.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Additionally, the RO 
should ensure that all development with the hepatitis C claim 
is done, including sending the veteran a questionnaire about 
his hepatitis C risk factors.  Accordingly, this case must be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should: 

(a) Notify the veteran of the 
information and evidence necessary to 
substantiate his claims; 

(b) Notify the veteran of the 
information and evidence he is 
responsible for providing; 

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency; 

(d) Notify him that he should submit 
such evidence or provide VA with the 
information necessary for VA to obtain 
such evidence on his behalf; 

(e) Request that the veteran provide 
any evidence in his possession that 
pertains to his claims; and 

(f) Provide the veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claims.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



